Dismissed and Opinion Filed December 11, 2019.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-01483-CR

                               ESTEBAN GARCIA, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-83445-2016

                             MEMORANDUM OPINION
                   Before Justices Osborne, Partida-Kipness, and Pedersen, III
                                 Opinion by Justice Pedersen, III
       After a jury found Esteban Garcia guilty of illegal dumping, the trial court assessed

punishment at two years’ confinement in a state jail facility, probated for two years. On direct

appeal, appellant challenged the sufficiency of the evidence to support his conviction. We affirmed

his conviction. See Garcia v. State, No. 05-18-00133-CR, 2019 WL 4050991 (Tex. App.—Dallas

March 27, 2019, pet. ref’d) (mem. op., not designated for publication). Our mandate issued

October 16, 2019. Appellant filed a notice of appeal on December 2, 2019, seeking again to appeal

the trial court’s January 10, 2018 judgment.

       This Court lacks jurisdiction to consider a second appeal from appellant’s final conviction.

The exclusive post-conviction remedy in final felony convictions in Texas courts is by a writ of

habeas corpus under article 11.07 of the Texas Code of Criminal Procedure. TEX. CODE CRIM.
PROC. ANN. art. 11.07, § 5 (providing that “[a]fter conviction, the procedure outlined in this Act

shall be exclusive and any other proceeding shall be void and of no force and effect in discharging

the prisoner”); Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991).

Jurisdiction to grant post-conviction habeas corpus relief in felony cases rests exclusively with the

Texas Court of Criminal Appeals. TEX. CODE CRIM. PROC. ANN. art. 11.07, § 3; Board of Pardons

& Paroles ex rel. Keene v. Court of Appeals for the Eighth District, 910 S.W.2d 481, 483 (Tex.

Crim. App. 1995).

       Because we lack jurisdiction, we dismiss this appeal.




                                                   /Bill Pedersen, III//
                                                   BILL PEDERSEN. III
Do Not Publish                                     JUSTICE
TEX. R. APP. P. 47.2(b)


       191483f.u05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 ESTEBAN GARCIA, Appellant                          On Appeal from the 366th Judicial District
                                                    Court, Collin County, Texas
 No. 05-19-01483-CR        V.                       Trial Court Cause No. 366-83445-2016.
                                                    Opinion delivered by Justice Pedersen, III,
 THE STATE OF TEXAS, Appellee                       Justices Osborne and Partida-Kipness
                                                    participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 11th day of December, 2019.